COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-348-CV
   
   
SHIRLEY 
ANN STALKER                                                         APPELLANT
  
V.
  
GEORGE 
DAVID STALKER                                                         APPELLEE
  
----------
 
FROM 
THE 233RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        Appellant 
is attempting to appeal the trial court’s July 23, 2003 final summary 
judgment. Her notice of appeal was due October 21, 2003, at the latest, but was 
not filed until November 19, 2003. See Tex. R. App. P. 26.1(a)(3).
        On 
December 2, 2003, we notified Appellant that her notice of appeal was not timely 
filed and that we would dismiss this case for want of jurisdiction unless 
Appellant or any party desiring to continue the appeal filed with the court 
within ten days a response showing grounds for continuing the appeal. See
Tex. R. 
App. P. 42.3. Also, on December 15, 2003, 
Appellee George David Stalker moved to dismiss the appeal for want of 
jurisdiction due to Appellant’s failure to timely file a notice of appeal. 
Appellant filed a response and a motion for extension of time for filing her 
notice of appeal. Appellant explained that she does not reside in Tarrant County 
and needed a period of communication before a decision could be made to continue 
her claim on appeal.
        The 
timely filing of a notice of appeal is jurisdictional in this court, and absent 
a timely filed notice or extension request, we must dismiss the appeal. See
Tex. R. 
App. P. 25.1(b), 26.3, 42.3(a); Verburgt v. 
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Accordingly, we deny Appellant’s 
motion for extension of time for filing her notice of appeal, grant George David 
Stalker’s motion to dismiss, and dismiss this appeal for want of jurisdiction
  
                                                                  PER 
CURIAM
   
PANEL 
D: WALKER, J.; CAYCE, C.J.; and McCOY, J.
DELIVERED: 
January 29, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.